292 S.W.3d 379 (2009)
Tim and Melissa LANCASTER, Appellants,
v.
CARSON & COIL, P.C., Respondent.
No. WD 69459.
Missouri Court of Appeals, Western District.
June 30, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 1, 2009.
Application for Transfer Denied October 6, 2009.
David A. Roither, for Appellant.
Susan F. Robertson, for Respondent.
Before DIV III: JAMES M. SMART, Presiding Judge, JOSEPH M. ELLIS, Judge and JAMES E. WELSH, Judge.
Prior report: 2007 WL 5674697.


*380 ORDER

PER CURIAM:
Tim and Melissa Lancaster appeal from a judgment entered in the Circuit Court of Boone County dismissing their petition for damages against Respondents Carson & Coil, P.C. and Ronald McMillin. The circuit court found that the legal malpractice claims asserted by the Lancasters were barred by the applicable statute of limitations. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. A formal written opinion would have no precedential value; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).